Case 2:21-cv-08772-JMV-CLW Document 1-6 Filed 04/09/21 Page 1 of 2 PagelD: 116

EXHIBIT F
CASE See YEE GORTO CEC” Decinant 17 Filed 0103/90 Paget of Pagal: 110.

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA : Crim. No. 19-510
Vv. ; Hon. Claire C. Cecchi, U.S.D.J.
FELIX SANTIAGO, III | ORDER FOR DISMISSAL

 

Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure and by
leave of Court endorsed hereon, Craig Carpenito, the United States Attorney for
the District of New Jersey, hereby dismisses the Indictment, Crim. No. 19-510,
as to defendant Felix Santiago, III, which Indictment was filed on or about July
18, 2019, charging the defendant in Count One with conspiracy to distribute
narcotics, contrary to Title 21, United States Code, Sections 841(a)(1) and
(b)(1)(C), and in violation of Title 21, United States Code, Section 846, and in
Count Two with distribution and possession with intent to distribute narcotics,
in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C),
because further prosecution of these charges are not in the interests of the

United States at this time.

This dismissal is without prejudice.

CRAIG CARPENITO?
United States Attorney

Leave of Court is granted on this _3rd_day of __January 2020 for the

filing of the foregoing dismissal.
e ( @
Cans. ‘ Cede

HON. CLAIRE C, CECCHI, U.S.D.J.

 

 
